Citation Nr: 0901190	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  02-21 596	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating evaluation for 
bilateral dysmorphopsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1974 to December 
1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO).  The veteran's 
claims file was later transferred to the RO in Cleveland, 
Ohio.  In July 2003, the veteran testified before the 
undersigned at a videoconference hearing from the RO.  The 
claim has been remanded by the Board in April 2004 and 
December 2004.

In a January 2006 decision, the Board denied an initial 
compensable rating evaluation for bilateral dysmorphopsia.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2008 Memorandum Decision, the Court vacated the Board's 
decision and remanded the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Court's May 2008 decision, it was essentially 
indicated that the directives of the Board's prior April 2004 
and December 2004 Remand decisions were not followed in their 
entirety with regard to a requested VA examination.  
Specifically, the Board requested the RO to schedule the 
veteran for a VA examination per the following:

The RO should make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an eye 
examination to determine the degree of industrial 
impairment that may be due to the veteran's service-
connected bilateral dysmorphopsia.  Any and all 
indicated evaluations, studies, and tests deemed 
necessary by the examiner should be accomplished.  The 
examiner is specifically requested to comment on the 
severity of the veteran's industrial impairment that is 
directly related to his bilateral dysmorphopsia.

Thereafter, an addendum opinion was prepared by a VA 
physician who indicated that the veteran's examinations were 
within normal limits for age.  The physician did not provide 
an opinion regarding the industrial impairment.  

Since that time, in November 2005, the veteran's private 
physician, W.T.C., M.D., provided a letter in November 2005 
in which he stated that the veteran had metamorphosia and 
would not be able to work around fast moving machinery or 
ladders, which were basically a part of his prior duties as a 
custodian.  

The Court determined that the veteran should be afforded a 
new examination.  In light of the foregoing, further action 
is necessary in this case, in accordance with the previous 
Board Remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998) (as a matter of law, a remand by the Board confers 
on the veteran the right to compliance with the remand 
orders).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, VCAA notice was not 
issued with regard to Dingess/Hartman.  As this case is being 
remanded, the veteran should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for an eye 
examination by an examiner with the 
appropriate expertise to perform such an 
examination.  The examiner should 
determine the nature and extent of his 
service-connected bilateral 
dysmorphopsia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is specifically requested to 
comment on the severity of the veteran's 
industrial impairment that is directly 
related to his bilateral dysmorphopsia.  
The examiner should also comment on the 
November 2005 letter of W.T.C., M.D.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

